Case: 12-10038         Date Filed: 07/13/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10038
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 1:11-cr-20503-CMA-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                               versus

DWAYNE DUPUCH,

lllllllllllllllllllllllllllllllllllllll                               l Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 13, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-10038      Date Filed: 07/13/2012   Page: 2 of 4

      Dwayne Dupuch appeals his conviction under 18 U.S.C. §§ 922(g)(1) and

924(e)(1) of being a convicted felon in possession of a firearm and ammunition.

Dupuch contends § 922(g)(1) is unconstitutional, facially and as applied, in

violation of the Commerce Clause, because the possession of firearms by a

convicted felon does not have a substantial effect on interstate commerce. Dupuch

acknowledges, however, that this Court’s precedent forecloses his argument that

§ 922(g)(1) is unconstitutional.

      Pursuant to § 922(g)(1), it is unlawful for a convicted felon “to ship or

transport in interstate or foreign commerce, or possess in or affecting commerce,

any firearm or ammunition; or to receive any firearm or ammunition which has

been shipped or transported in interstate or foreign commerce.” 18 U.S.C.

§ 922(g)(1). We have repeatedly held that § 922(g)(1) is not a facially

unconstitutional exercise of Congress’s power under the Commerce Clause. See

United States v. Scott, 263 F.3d 1270, 1273 (11th Cir. 2001) (holding “the

jurisdictional element of the statute, i.e., the requirement that the felon ‘possess in

or affecting commerce, any firearm or ammunition,’ immunizes § 922(g)(1) from

[a] facial constitutional attack”); United States v. Dupree, 258 F.3d 1258, 1259-60

(11th Cir. 2001) (rejecting the argument that § 922(g)(1) is unconstitutional, both

facially and as applied, because Congress exceeded its authority under the

                                           2
              Case: 12-10038    Date Filed: 07/13/2012   Page: 3 of 4

Commerce Clause in passing the statute); United States v. Nichols, 124 F.3d 1265,

1266 (11th Cir. 1997) (holding § 922(g)(1) was not an unconstitutional extension

of Congress’s Commerce Clause power); United States v. McAllister, 77 F.3d 387,

389-90 (11th Cir. 1996) (holding that as long as the weapon in question has a

“minimal nexus” to interstate commerce, § 922(g) is constitutional). Thus,

Dupuch’s argument that § 922(g) is facially unconstitutional because Congress

exceeded its power under the Commerce Clause in enacting the statute is

foreclosed by our precedent.

      Further, Dupuch’s argument that § 922(g)(1) is unconstitutional as applied

to him is foreclosed by precedent. This Court has held that § 922(g)(1) was not

unconstitutional as applied to a defendant who only possessed a firearm intrastate

because “§ 922(g) is an attempt to regulate guns that have a connection to

interstate commerce” and the government demonstrated that the firearm in

question “had traveled in interstate commerce.” McAllister, 77 F.3d at 390; see

also Dupree, 258 F.3d at 1260 (holding that brandishing a firearm that was

manufactured in another state suffices to establish the required “minimal nexus to

interstate commerce”). Dupuch was convicted of possessing the firearm and

ammunition in Florida, and stipulated that the firearm and ammunition were




                                         3
              Case: 12-10038    Date Filed: 07/13/2012   Page: 4 of 4

manufactured outside of Florida. Thus, the firearm and ammunition traveled in

interstate commerce, and § 922(g)(1) is not unconstitutional as applied to Dupuch.

      AFFIRMED.




                                        4